DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-19 were originally pending in this application prior to the amendment dated 07/01/2022. Claims 1 and 17-19 are now amended. Claims 10-14 and 16 are cancelled and new claim 20 is added. Hence, claims 1- 9, 15, and 17-20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 6 para 4), filed on 07/01/2022 with respect to the 112 rejections of claims 1 and 17-19 have been fully considered and are persuasive. The 112 (b) rejections of claims 1-9 and 15-19 have been withdrawn. 
Applicant’s arguments (pg. 6 para 2), filed on 07/01/2022 with respect to the 103 rejections of claim 1 have been fully considered and are persuasive, since the amendment has overcome the previous rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-9 and 17-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of issued Application No. 16557477 in view of Sumer et al. (US-20170145621-A1). 
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 17-18 of the instant application is obvious over claim 1 of U.S. Application No. 16557477 which discloses a laundry treatment apparatus comprising: a washing tub configured to receive laundry, the washing tub being configured to be rotatable; a motor configured to rotate the washing tub; a controller configured to control the motor such that the washing tub is rotated while being accelerated; and a current sensing unit configured to sense electrical current values of the motor at a plurality of time intervals, wherein the controller is configured to: input, to an input layer of a pre-trained machine-learning network, input data based on a plurality of electrical current values that are sensed by the current sensing unit while the motor is accelerated within a range of rotation in which the laundry is separated from an inner surface of the washing tub, wherein the number of the input data generated by processing is less than the number of the electrical current values sensed by the current sensing unit; and obtain at least one of a laundry weight or a laundry quality from an output of an output layer of the pre-trained machine-learning network based on the input data, wherein the input data comprises: current values, among the plurality of electrical current values, that are
Claim 1 of U.S. Application No. 16557477 teaches all limitations of claim 1 of the instant application as detailed above, but does not explicitly teach an acceleration gradient of 1.5 to 2.5 rpm/s.

    PNG
    media_image1.png
    419
    613
    media_image1.png
    Greyscale
Sumer et al. teaches a laundry treatment apparatus (washing machine, Fig 10) with a controller (controller 88, Fig 1) configured to control a motor (motor 80, Fig 1) (see [0045]) such that a washing tub (drum 16, Fig 1) is accelerated (see [0002-0003], [0050]) to a target speed at an acceleration gradient of 1.5 to 2.5 rotations per minute per second (rpm/s) (acceleration gradient is 2.5 rpm/s, see annotated Fig 20) within a range of rotation of the washing tub in which the laundry is separated from an inner surface of the washing tub (tub operated at varying speeds (rpm) (see Fig 5,8)  so as to detach the laundry from the inner surface). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the acceleration gradient values of motor/washing tub of Sumer et al. into the laundry treatment apparatus of claim 1 of the instant application, with the benefit of ensuring proper load distribution and avoiding any physical stresses during high speeds, by moving the unbalanced load to a lowermost point of the tub via acceleration and later deceleration initiated at the right moment for laundry separation, (see Fig 5, 8, [0066], [0067], [0078], Sumer).
Claim 6 of the instant application is obvious over claim 6 of U.S. Application No. 16557477 which discloses that the laundry treatment apparatus wherein, based on the washing tub being rotated by one or more revolutions in a first direction within a range of rotation of the washing tub in which the electrical current value that is input to the pre-trained machine-learning network is sensed by the current sensing unit: the laundry that is located at a lowermost position in the washing tub is raised to a first height by the rotation of the washing tub and is then dropped while being separated from the inner surface of the washing tub.
Claim 7 of the instant application is obvious over claim 7 of U.S. Application No. 16557477 which discloses the laundry treatment apparatus further comprising: a speed sensing unit configured to sense a rotational speed of the motor.
Claim 8 of the instant application is obvious over claim 8 of U.S. Application No. 16557477 which discloses the laundry treatment apparatus wherein the second rotational speed is 60 rotations per minute (rpm) to 80 rpm.
Claim 9 of the instant application is obvious over claim 9 of U.S. Application No. 16557477 which discloses the laundry treatment apparatus, wherein the first rotational speed is 10 rpm to 20 rpm.


Allowable Subject Matter
Regarding claim 1, the closest prior art Ishibashi (US-5241845-A) neither teaches nor fairly suggests that wherein the controller is further configured to obtain the pattern of electrical current values to be used to determine the laundry quality after the period in which the pattern of electrical current values to be used to determine laundry weight is obtained.
Therefore, claim 1 would be allowed because it is novel and unobvious over the prior art of record. Claims 2- 9, 15, and 17-20 are in condition for allowance as they are dependent on base claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711